Citation Nr: 9906990	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

To be clarified.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran contends that he suffers from bilateral tinnitus 
which is etiologically related to his inservice exposure to 
noise as a heavy equipment operator.  The veteran claims that 
his ears were unprotected while performing such duties.  In 
addition, the veteran claims that he was exposed to acoustic 
trauma during weapons training.

The Board notes that in a memorandum dated in December 1998, 
the veteran's representative stated that after reviewing the 
veteran's claims file, the representative was in accord with 
the most recent statement of the case and accordingly had 
requested that the veteran complete appropriate forms 
withdrawing his appeal.  The representative also stated in 
the letter that as a result of a lack of response from the 
veteran, the power of attorney entered into between the 
representative and the veteran was canceled.  The letter was 
dated December 18, 1998, and the veteran's case was certified 
to the Board on December 21, 1998.

A representative may withdraw services as representative in 
an appeal at any time prior to certification of the appeal to 
the Board of Veterans' Appeals by the agency of original 
jurisdiction.  The representative must give written notice of 
such withdrawal to the appellant and to the agency of 
original jurisdiction.  The withdrawal is effective when 
notice of the withdrawal is received by the agency of 
original jurisdiction.  38 C.F.R. § 20.608 (1998). 

The December 1998 letter outlined above indicates that the 
representative attempted to contact the veteran with regard 
to withdrawing his appeal, however, the letter does not 
indicate that the veteran was notified of the 
representative's withdrawal.  Further, due to the imprecise 
drafting of the December 1998 letter, the RO may have 
interpreted that letter as an indication of the veteran's 
consent to his representative's withdrawal from the case.  
The Board is of the opinion that given the lack of evidence 
that the veteran was informed of the representative's 
withdrawal, AMVETS is still the veteran's current legal 
representative.

Consequently, further development is warranted so that the 
representative can either provide documented evidence that 
the veteran was informed of the representative's withdrawal 
on or before December 20, 1998, or present arguments on 
behalf of the veteran's claim on appeal.  Further, the 
veteran should be given the opportunity to seek new 
representation should he so desire.

Further, the VA has a duty to inform the veteran of the 
evidence necessary to complete his application.  38 U.S.C.A. 
§ 5103 (1995); Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the veteran should be informed that his case lacks medical 
evidence showing a connection between acoustic trauma 
suffered in service and current tinnitus.  Further, the Board 
notes that the veteran's service medical records were 
apparently lost in the fire at the National Personnel Records 
Center in 1973.  Surgeon General reports containing limited 
service medical data have been added to the claims file.  All 
further efforts to reconstruct the veteran's service medical 
records have met without success.  

Further, the veteran should be requested to submit a 
statement addressing his occupational exposure to noise since 
separation from service.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran's 
representative and request that the 
representative submit evidence showing 
that the veteran was informed of the 
December 18, 1998, "cancellation" of 
power of attorney.  If the veteran was 
not so informed, the representative 
should be requested to provide arguments 
on behalf of the veteran's claim in 
accord with 38 C.F.R. § 20.608.  The RO 
should inform the veteran that he has the 
option of securing new representation 
should he so desire and appropriate forms 
should be sent to the veteran should he 
choose to exercise that option.

2.  The RO should afford the veteran an 
opportunity to submit additional evidence 
pertinent to his claims, including any 
competent medical evidence linking 
current bilateral tinnitus to inservice 
acoustic trauma.  The veteran should also 
be requested to submit a statement 
detailing his occupational experience 
since separation from service.

3.  The RO should undertake any other 
indicated development, including further 
medical evaluation if necessary, and 
readjudicate the issue of entitlement to 
service connection for bilateral 
tinnitus.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
the veteran should be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion as to 
the final outcome warranted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 3 -


